DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 15-21, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Givon (U.S. 2011/0129124) in view of Zohar et al. (U.S. 2009/0082701), hereinafter Zohar, Karmon et al. (U.S. 2017/0193289), hereinafter Karmon and Bouguet et al. (U.S. 2002/0024593), hereinafter Bouguet. Karmon was cited in the Applicant’s IDS dated 2/18/19.

	Regarding claims 1, 15, 29 and 30, Givon discloses a method comprising: 
a camera ([0008]) configured to acquire two-dimensional (2D) images ([0011]) of a hand (figs. 3 and 4); and 
a processor ([0040]) configured to: 
identify keypoints on a hand in a 2D image ([0085] and fig. 11); 
determine a three-dimensional (3D) pose of the hand using locations of the keypoints to access a collection of data stored in memory that represent potential 3D poses of the hand as a function of the locations of the keypoints ([0085] and fig. 11); and 
determine a set of coordinates of a set of hand features associated with the hand using a set of training images ([0053]) a stored set of data ([0085]). 
Givon does not explicitly disclose “lookup tables”.
However, Zohar teaches lookup tables (LUTs) (claim 1 and [0059]); and 
determine a set of coordinates of a set of hand features associated with the hand using at least one LUT and one or more hand features of the set of hand features associated with the hand (claim 1 and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Givon’s apparatus and method with the missing limitations as taught by Zohar to create real time visualizations of the physical muscle forces and joint torques in the body during movement (Zohar [0002]).

Givon does not explicitly disclose determining a set of coordinates of a set of hand features associated with the hand using at least one LUT, and at least one hand feature triangle associated with the hand that has one or more vertices at one or more hand features of the set of hand features associated with the hand.
However, Karmon teaches, determining a set of coordinates of a set of hand features associated with the hand using at least one LUT and at least one hand feature triangle associated with the hand that has one or more vertices at one or more hand features of the set of hand features associated with the hand (Karmon [0057] and fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the and method taught by Givon in view of Zohar with the missing limitations as taught by Karmon to create a high resolution skeletal model with high accuracy (Karmon [0058]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating a high resolution skeletal model with high accuracy.

	Givon does not explicitly disclose wherein the at least one hand feature triangle comprises a thumb triangle that has vertices at a wrist location, a palm knuckle of a thumb, and a palm knuckle of an index finger.
	However, Bouguet teaches wherein the at least one hand feature triangle comprises a thumb triangle that has vertices at a wrist location, a palm knuckle of a thumb, and a palm knuckle of an index finger (Bouguet [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the and method taught by Givon in view of Zohar with the missing limitations as taught by Bouguet to carry out texture mapping relatively easily (Bouguet [0065]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of carrying out texture mapping more easily.

Regarding claim 2, Givon in view of Zohar, Karmon and Bouguet teaches the method of claim 1, wherein the keypoints comprise locations of tips of fingers and the thumb of the hand, joints that connect phalanxes of the fingers and the thumb, palm knuckles that represent a point of attachment of the fingers and the thumb to a palm of the hand, and the wrist location that indicates a point of attachment of the hand to a forearm (Givon figs. 3 and 4). 

Regarding claim 3, Givon in view of Zohar, Karmon and Bouguet teaches the method of claim 2, wherein the LUTs comprise finger pose LUTs that represent 2D coordinates of the fingers and the thumb in corresponding finger pose planes (Givon [0059]) as a function of the locations of the tips of the fingers or thumb relative to the corresponding palm knuckles of the fingers or thumb (Givon [0032]). 

Regarding claim 4, Givon in view of Zohar, Karmon and Bouguet teaches the method of claim 3, wherein the processor is configured to: generate the finger pose LUTs based on the set of training images of the hand in a plurality of 3D training poses (Givon [0053]); and store the finger pose LUTs in a memory (Givon [0053]). 

Regarding claim 5, Givon in view of Zohar, Karmon and Bouguet teaches the method of claim 4, wherein the processor is configured to determine lengths of the phalanxes of the fingers and the thumb from the set of training images (Givon [0053]). 

Regarding claim 6, Givon in view of Zohar, Karmon and Bouguet teaches the method of claim 5, wherein the processor is configured to generate the finger pose LUTs based on the lengths of the phalanxes and anatomical constraints on ranges of motions of the joints that connect the phalanxes (Givon [0065] and [0009]).

Regarding claim 7, Givon in view of Zohar, Karmon and Bouguet teaches the method of claim 6, wherein the processor is configured to identify two or more potential 3D poses that have similar keypoints determined based on the finger pose LUTs (Givon [0033] and figs. 7A-7C). 

Regarding claim 16, Givon in view of Zohar, Karmon and Bouguet teaches the method and apparatus of claim 15, wherein the keypoints comprise locations of tips of fingers and the thumb of the hand, joints that connect phalanxes of the fingers and the thumb, palm knuckles that represent a point of attachment of the fingers and the thumb to a palm of the hand, and the wrist location that indicates a point of attachment of the hand to a forearm (Givon figs. 3 and 4). 

Regarding claim 17, Givon in view of Zohar, Karmon and Bouguet teaches the apparatus of claim 16, wherein the LUTs comprise finger pose LUTs that represent 2D coordinates of the fingers and the thumb in corresponding finger pose planes (Givon [0059]) as a function of the locations of the tips of the fingers or thumb relative to the corresponding palm knuckles of the fingers or thumb (Givon [0032]). 

Regarding claim 18, Givon in view of Zohar, Karmon and Bouguet teaches the apparatus of claim 17, wherein the processor is configured to: generate the finger pose LUTs based on the set of training images of the hand in a plurality of 3D training poses (Givon [0053]); and store the finger pose LUTs in a memory (Givon [0053]). 

Regarding claim 19, Givon in view of Zohar, Karmon and Bouguet teaches the apparatus of claim 17, wherein the processor is configured to identify two or more potential 3D poses that have similar keypoints determined based on the finger pose LUTs (Givon [0033] and figs. 7A-7C). 

Regarding claim 20, Givon in view of Zohar, Karmon and Bouguet teaches the apparatus of claim 17, wherein the processor is configured to determine lengths of the phalanxes of the fingers and the thumb from the set of training images (Givon [0053]). 

Regarding claim 21, Givon in view of Zohar, Karmon and Bouguet teaches the apparatus of claim 20, wherein the processor is configured to generate the finger pose LUTs based on the lengths of the phalanxes and anatomical constraints on ranges of motions of the joints that connect the phalanxes (Givon [0065] and [0009]).
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Givon in view of Zohar, Karmon and Bouguet as applied to claim 6 above, and further in view of Karmon and Even-Zohar (U.S. 6738065).

Regarding claim 8, Givon in view of Zohar, Karmon and Bouguet teaches the method of claim 6.
Givon does not explicitly disclose wherein the processor is configured to determine, based on the training images, parameters that define a palm triangle.
However, Karmon further teaches, wherein the processor is configured to determine, based on the training images, parameters that define a palm triangle (Karmon [0057] and fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the and method taught by Givon in view of Zohar, Karmon and Bouguet with the missing limitations as taught by Karmon to create a high resolution skeletal model with high accuracy (Karmon [0058]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating a high resolution skeletal model with high accuracy.

Givon does not explicitly disclose a palm triangle that has a vertex at the wrist location, wherein the vertex is opposite a side of the palm triangle that includes the palm knuckles of the fingers.
However, Even-Zohar teaches vertex at the wrist location, wherein the vertex is opposite a side of the palm triangle that includes the palm knuckles of the fingers (Even-Zohar fig. 3, #370, different shapes and orientations can be used to model body parts). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the and method taught by Givon in view of Zohar, Karmon and Bouguet with the missing limitations as taught by Even-Zohar to produce animation that is much closer to real life movements (Even-Zohar col. 1, lines 12-17).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating animation that is much closer to real life movements.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Givon in view of Zohar and further in view of Bouguet.

	Regarding claim 9, Givon in view of Zohar teaches a method comprising: 
	determining, at a processor (Givon [0040]), based on a set of training images of a hand in a plurality of 3D training poses (Givon [0053]), parameters (Givon [0053]) that define a wrist location, a palm knuckle of a thumb, and a palm knuckle of an index finger (Givon figs. 3 and 4), 
	identifying keypoints on a hand (Givon [0085]) in a two-dimensional (2D) image captured by a camera (Givon [0008]), wherein the keypoints are based on the parameters (Givon [0053]); and 
	determining, at the processor (Givon [0040]), a three-dimensional (3D) pose of the hand in the 2D image using locations of the keypoints to access one or more lookup tables (LUTs) (Zohar claim 1 and [0059]) that represent potential 3D poses of the hand as a function of the locations of the keypoints (Givon [0085] and fig. 11).  
	Givon does not explicitly disclose a thumb triangle that has vertices at a wrist location, a palm knuckle of a thumb, and a palm knuckle of an index finger.
	However, Bouguet teaches a thumb triangle that has vertices at a wrist location, a palm knuckle of a thumb, and a palm knuckle of an index finger (Bouguet [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the and method taught by Givon in view of Zohar with the missing limitations as taught by Bouguet to carry out texture mapping relatively easily (Bouguet [0065]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of carrying out texture mapping more easily.

Regarding claim 10, Givon in view of Zohar and Bouguet teaches the method of claim 9, wherein determining the 3D pose of the hand comprises determining 2D coordinates of the fingers and the thumb from the finger pose LUTs based on relative locations of corresponding fingertips and palm knuckles of the fingers and the thumb (Givon [0059]).  

Regarding claim 11, Givon in view of Zohar and Bouguet teaches the method of claim 10, wherein determining the 3D pose of the hand comprises determining orientations of a palm triangle and the thumb triangle from the 2D image (Zohar [0064]).  
The same motivation for claim 1 applies to claim 11.

Regarding claim 12, Givon in view of Zohar and Bouguet teaches the method of claim 11, wherein determining the 3D pose of the hand comprises rotating the 2D coordinates of the fingers and the thumb based on the orientations of the palm triangle and the thumb triangle, respectively (Zohar [0064]).
The same motivation for claim 1 applies to claim 12.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Givon in view of Zohar, Karmon and Bouguet as applied to claim 21 above, and further in view of Karmon and Even-Zohar.

Regarding claim 22, Givon in view of Zohar, Karmon and Bouguet teaches the apparatus of claim 21.
Givon does not explicitly disclose wherein the processor is configured to determine, based on the training images, parameters that define a palm triangle.
However, Karmon further teaches, wherein the processor is configured to determine, based on the training images, parameters that define a palm triangle (Karmon [0057] and fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the and method taught by Givon in view of Zohar, Karmon and Bouguet with the missing limitations as taught by Karmon to create a high resolution skeletal model with high accuracy (Karmon [0058]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating a high resolution skeletal model with high accuracy.

Givon does not explicitly disclose a palm triangle that has a vertex at the wrist location, wherein the vertex is opposite a side of the palm triangle that includes the palm knuckles of the fingers.
However, Even-Zohar teaches vertex at the wrist location, wherein the vertex is opposite a side of the palm triangle that includes the palm knuckles of the fingers (Even-Zohar fig. 3, #370, different shapes and orientations can be used to model body parts). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the and method taught by Givon in view of Zohar, Karmon and Bouguet with the missing limitations as taught by Even-Zohar to produce animation that is much closer to real life movements (Even-Zohar col. 1, lines 12-17).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating animation that is much closer to real life movements.

Allowable Subject Matter
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 31 is allowed. The Examiner attempted to negotiate allowable subject matter for the remaining independent claims based on the allowable subject matter of claim 31. However, the Applicant rejected the proposed amendments as detailed in the attached interview summary.

Response to Arguments
Applicant's arguments filed 1/28/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pg. 9-13 of the Applicant’s Response, the Applicant argues that the cited references do not teach the amended limitations of claim 1.
	The Examiner respectfully disagrees. The rejection of claim 1 based on a combination of references under 35 U.S.C. § 103, not a single reference. Givon discloses identifying keypoints on a 2D image ([0085] and fig. 11) captured by a camera ([0008]) and determining a 3D pose based on stored data ([0085] and fig. 11). Under the broadest reasonable interpretation of “training image”, Givon further discloses determining a set of coordinates using a set of training images ([0053]) and suggests the use of “look up tables” when using stored data ([0085] and fig. 11). Zohar teaches determining a skeleton ([0059], skeleton of body includes the hand and 3D XYZ marker positions) pose (i.e. coordinates) using “lookup tables” (claim 1). Under the broadest reasonable interpretation of “lookup table”, Karmon teaches determining a skeleton model (i.e. coordinates) using lookup tables ([0057]) and a hand feature triangle (fig. 7). Bouguet teaches wherein the at least one hand feature triangle comprises a thumb triangle that has vertices at a wrist location, a palm knuckle of a thumb, and a palm knuckle of an index finger (Bouguet [0065]). This triangle used to determine coordinates or points is based on images ([0065]) (i.e. “training images” under the broadest reasonable interpretation of the term).
	As explained in the Response to Arguments of the Final Rejection dated 9/28/21, Givon already discloses parameters that define a wrist location, a palm knuckle of a thumb and a palm knuckle of an index finger (figs. 3 and 4). Givon only fails to teach a triangle connecting those parameters. Bouguet teaches that using a triangle to connect neighborhood points is a well-known technique ([0065]).
	Therefore, the combination of Givon, Zohar, Karmon and Bouguet teaches the limitations of claim 1.

On pgs. 11-12 of the Applicant’s Response, the Applicant argues that the cited references do not teach the limitations of claim 8.
	The Examiner respectfully disagrees. The Examiner also cited Karmon fig. 7 for a palm triangle and Even-Zohar for a palm triangle with a vertex opposite a palm triangle that includes the palm knuckles (fig. 3, #370). Therefore, Karmon and Even-Zohar teach the additional limitations of claim 8.

In response to applicant's arguments against the references individually (for example, attacking the Bouguet reference alone without considering Bouguet in combination with the other references in the 103 combination), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482